Exhibit 10.3

EXECUTION COPY

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of December 27, 2011, among Vistaprint
Limited, a Bermuda company (the “Company”), Vistaprint USA, Incorporated, a
Delaware corporation (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank,
N.A. as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of October 21, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Parent, the Subsidiary Borrowers from time
to time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Subsidiary Borrowers (collectively with the Company, the “Borrowers”), and the
Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects on and as of the date hereof, other than
representations given as of a particular date, in which case they shall be true
and correct in all material respects as of that date. The Company agrees that
the Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary in accordance with the terms and
conditions of Article X of the Credit Agreement. Upon execution of this
Agreement by each of the Company, the New Borrowing Subsidiary and the
Administrative Agent, the New Borrowing Subsidiary shall be a party to the
Credit Agreement and shall constitute a “Subsidiary Borrower” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

VISTAPRINT LIMITED, as the Company By:  

/s/ Dawn Antoine

Name: Dawn Antoine Title: Secretary VISTAPRINT USA, INCORPORATED, as a Borrower
By:  

/s/ Wendy Cebula

Name: Wendy Cebula Title: Chief Operating Officer and Treasurer

 

Borrowing Subsidiary Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Scott McNamara

Name: Scott McNamara Title: Vice President

 

Borrowing Subsidiary Agreement